Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/798164     Attorney's Docket #: 102351-1562
Filing Date: 2/21/2020; 
			
Applicant: Syu-Tang et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election of Species II, embodiment 2, wherein the pad layer is disposed on the second surface of the first substrate and the second surface of the second substrate and electrically connected to the first substrate and the second substrate, further comprising a conductive bonding structure in contact with the pad layer, and providing an encapsulant covering the first substrate and a second substrate (claims 1-20), filed 5/18/2022 without traverse, has been acknowledged.  However, it is confusing to how all claims read on the elected of species II, embodiment 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 7-10 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
In regards to claim 7, it is unclear and confusing to what is meant by ”wherein the pad layer comprises a pad in direct contact with the bottom surfaces of the first substrate and the second substrate” since claims 1 and 4 require “a pad layer disposed on the second surface of the first substrate and the second surface of the second substrate; and a conductive bonding layer disposed between the pad layer and the second surfaces of the first substrate and the second substrate in claim 1 and further in claim 4 states ”wherein that conductive bonding layer is in direct contact with the pad layer and the second surfaces of the first substrate and the second substrate.  With all the required language of claims 1 and 3, how can claim 7 language  make sense?  It appears that the root of claim 1 and claim 4 does not make it possible to have claim 7 depend from this structure.
In regards to claim 8, it is unclear and confusing to what is meant by “wherein the pad layer comprises a first pad in direct contact with the bottom surface of the first substrate and a second pad in direct contact with the bottom surface of the first substrate the bottom surface of the second substrate” since claims 1 and 4 require “a pad layer disposed on the second surface of the first substrate and the second surface of the second substrate; and a conductive bonding layer disposed between the pad layer and the second surfaces of the first substrate and the second substrate in claim 1 and further in claim 4 states ”wherein that conductive bonding layer is in direct contact with the pad layer and the second surfaces of the first substrate and the second substrate.  With all the required language of claims 1 and 3, how can claim 8 language  make sense?  It appears that the root of claim 1 and claim 4 does not make it possible to have claim 8 depend from this structure.
	Any of claims 7-10 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically objected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1-4, 6 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (U.S. Patent Application Publication # 2021/0143119 A1).
In regards to claim 1, Huang (figures 2A-6E) show a semiconductor package structure, comprising: a first substrate 20 having a first surface 20s1 and a second surface 20s2 opposite to the first surface 20s1; a second substrate 21 having a first surface 20s1 and a second surface 20s2 opposite to the first surface 20s1 wherein the second substrate 21 is disposed side-by-side with the first substrate 20; a pad layer  (264; see figure 2G) disposed on the second surface 20s2 of the first substrate 20 and the second surface 20s2 of the second substrate 21; and a conductive bonding layer (262; see figure 2G) disposed between the pad layer 264 and the second surfaces 20s2 of the first substrate 20 and the second substrate 21.
In regards to claim 2, Huang show wherein the conductive bonding layer 262 comprises a solder, an anisotropic conductive film, an anisotropic conductive adhesive, or an anisotropic conductive paste (see paragraph [0046]).
In regards to claim 3, Huang show wherein the conductive bonding layer 262 is a metal layer or an intermetallic layer; or the conductive bonding layer includes a part of the pad layer (see paragraph [0046]).
In regards to claim 4, Huang show wherein the conductive bonding layer 262 is in direct contact with the pad layer and the second surfaces of the first substrate and the second substrate (see paragraph [0046]).
In regards to claim 6, Huang (figure 2A) show wherein the first substrate 20 is electrically connected to the second substrate 21 via the pad layer 264 and the conductive bonding layer 262.
In regards to claim 11, Huang further comprising a first encapsulant 25 enclosing the first substrate 20, the second substrate 21 and the pad layer 264.
In regards to claim 12, Huang further comprising an RDL structure 27 disposed on the first surfaces 20s1 of the first substrate 20 and the second substrate 21.
In regards to claim 13, Huang show wherein the first substrate 20 and the second substrate 21 are partitioned G substrates and electrically connected to each other to form a circuit with a complete function (via 264 connecting both substrates).
Claim 1-4, 13, 19 are 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Patent Application Publication # 2018/0138155 A1).
In regards to claim 1, Kim et al. (figure 17C) show a semiconductor package structure, comprising: a first substrate (left 910) having a first surface (top of left 910 surface) and a second surface (bottom of right 910 surface) opposite to the first surface; a second substrate (right 910) having a first surface and a second surface opposite to the first surface wherein the second substrate is disposed side-by-side with the first substrate (left 910); a pad layer 1195 disposed on the second surface of the first substrate (left 910) and the second surface of the second substrate (right 910); and a conductive bonding layer 1480 disposed between the pad layer 1195 and the second surfaces of the first substrate (left 910) and the second substrate (right 910).
In regards to claim 2, Kim et al. show wherein the conductive bonding layer 1480 comprises a solder (see paragraphs [0083] and [0131]-[0133]).
In regards to claim 3, Kim et al. show wherein the conductive bonding layer 1480 is a metal layer (solder coated copper core bumps) or an intermetallic layer; or the conductive bonding layer includes a part of the pad layer (see paragraph [0083]).
In regards to claim 4, Kim et al. show wherein the conductive bonding layer 1480 is in direct contact with the pad layer 1195 and the second surfaces (bottom surfaces of left 910 and right 910) of the first substrate (left 910) and the second substrate (right 910).
In regards to claim 13, Kim et al. show wherein the first substrate (left 910) and the second substrate (right 910) are partitioned (partitioned by 1160,1160’) substrates and electrically connected to each other to form a circuit with a complete function (through 1195).
In regards to claim 19, Kim et al. (figure 17C) show a method of manufacturing a semiconductor package structure, comprising: providing a carrier 1195 having a pad  914 layer on the carrier 1195; bonding a first substrate (left 910) and a second substrate (right 910) to the pad layer 914; and providing an encapsulant 1190,1191 covering the first substrate (left 910) and a second substrate (right 910).
In regards to claim 20, Kim et al. show wherein the bonding a first substrate (left 910) and a second substrate (right 910) to the pad layer comprises: disposing a conductive bonding layer 1480 on the pad layer 914; and disposing the first substrate (left 910) and the second substrate (right 910) on the conductive bonding layer 1480.
Claim 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (CN # 105552059 B).
In regards to claim 1, Liao et al. (figure 7D) show a semiconductor package structure 4, comprising: a first substrate (left 100) having a first surface 100u and a second surface 100b opposite to the first surface; a second substrate (right 100) having a first surface and a second surface opposite to the first surface wherein the second substrate is disposed side-by-side with the first substrate (left 100); a pad layer 102 disposed on the second surface of the first substrate (left 100) and the second surface of the second substrate (right 100); and a conductive bonding layer 101 disposed between the pad layer 102 and the second surfaces of the first substrate (left 100) and the second substrate (right 100).
In regards to claim 2, Liao et al. show wherein the conductive bonding layer 101 comprises a solder, an anisotropic conductive film, an anisotropic conductive adhesive, or an anisotropic conductive paste.
In regards to claim 3, Liao et al. show wherein the conductive bonding layer 101 is a metal layer or an intermetallic layer; or the conductive bonding layer 102 includes a part (102v) of the pad layer 102.
In regards to claim 4, Liao et al. show wherein the conductive bonding layer 101 is in direct contact with the pad layer 102 and the second surfaces of the first substrate (left 100) and the second substrate (right 100).
In regards to claim 11, Liao et al. further comprising a first encapsulant 206,106 enclosing the first substrate (left 100), the second substrate (right 100) and the pad layer 102.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication # 2018/0138155 A1) in view of Slavov Nedialko (EP # 2334158 A1).
In regards to claim 5, Lim et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the first surface and the second surface of the first substrate and the first surface and the second surface of the second substrate comprise conductive traces and wherein a line width and line space (L/S) of the first surface of the first substrate is less than an L/S of the second surface of the first substrate and an L/S of the first surface of the second substrate is less than an L/S of the second surface of the second substrate.
Slavov Nedialko  (figures 2-11B) show a semiconductor package structure 202, comprising: a first substrate (left 203) having a first surface 208 and a second surface 209 opposite to the first surface 208; a second substrate (right 203) having a first surface 208 and a second surface 209 opposite to the first surface 208, wherein the second substrate (right 203) is disposed side-by-side with the first substrate (left 203); and a pad layer 207, wherein the first surface 208 and the second surface 209 of the first substrate (left 203) and the first surface 208 and the second surface 208 of the second substrate (left 203) comprise conductive traces 217, a line width and line space (L/S) (see 217 in figures 8A and 8B) of the first surface 208 of the first substrate (left 203) is less than an L/S of the second surface 209 of the first substrate (left 203), and an L/S of the first surface 208 of the second substrate (right 203) is less than an L/S (see 217 in figures 8A and 8B) of the second surface 209 of the second substrate (right 203).  However, Slavov Nedialko does show wherein the pad layer 207 is disposed on the first surface 208 of the first substrate (left 203) and the first surface 208 of the second substrate (right 203) and electrically connected (by solder bridges) to the first substrate (left 203) and the second substrate (right 203).
It would be a matter of design choice for the pad layer on the second surface of the first and second substrates, instead of Slavov Nedialko’s pad layer on the first surfaces of the first and second substrates.
Therefore, it would be obvious to one of ordinary skill to use Slavov Nedialko’s pad layer on the first surface of the first and second substrates to modify Slavov Nedialko’s pad layer on the second surface of the first and second substrates for the purpose of providing an connection with other modules which are to the module reducing cross talk and other interference effects. 
Therefore, it would be obvious to one of ordinary skill in the art to use Slavov Nedialko’s pad layer to modify Kim et al.’s pad layer for the purpose providing an connection with other modules which are to the module reducing cross talk and other interference effects.    
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (CN # 105552059 B) in view of Slavov Nedialko (EP # 2334158 A1).
In regards to claim 5, Liao et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the first surface and the second surface of the first substrate and the first surface and the second surface of the second substrate comprise conductive traces and wherein a line width and line space (L/S) of the first surface of the first substrate is less than an L/S of the second surface of the first substrate and an L/S of the first surface of the second substrate is less than an L/S of the second surface of the second substrate.
Slavov Nedialko  (figures 2-11B) show a semiconductor package structure 202, comprising: a first substrate (left 203) having a first surface 208 and a second surface 209 opposite to the first surface 208; a second substrate (right 203) having a first surface 208 and a second surface 209 opposite to the first surface 208, wherein the second substrate (right 203) is disposed side-by-side with the first substrate (left 203); and a pad layer 207, wherein the first surface 208 and the second surface 209 of the first substrate (left 203) and the first surface 208 and the second surface 208 of the second substrate (left 203) comprise conductive traces 217, a line width and line space (L/S) (see 217 in figures 8A and 8B) of the first surface 208 of the first substrate (left 203) is less than an L/S of the second surface 209 of the first substrate (left 203), and an L/S of the first surface 208 of the second substrate (right 203) is less than an L/S (see 217 in figures 8A and 8B) of the second surface 209 of the second substrate (right 203).  However, Slavov Nedialko does show wherein the pad layer 207 is disposed on the first surface 208 of the first substrate (left 203) and the first surface 208 of the second substrate (right 203) and electrically connected (by solder bridges) to the first substrate (left 203) and the second substrate (right 203).
It would be a matter of design choice for the pad layer on the second surface of the first and second substrates, instead of Slavov Nedialko’s pad layer on the first surfaces of the first and second substrates.
Therefore, it would be obvious to one of ordinary skill to use Slavov Nedialko’s pad layer on the first surface of the first and second substrates to modify Slavov Nedialko’s pad layer on the second surface of the first and second substrates for the purpose of providing an connection with other modules which are to the module reducing cross talk and other interference effects. 
Therefore, it would be obvious to one of ordinary skill in the art to use Slavov Nedialko’s pad layer to modify Liao et al.’s pad layer for the purpose providing an connection with other modules which are to the module reducing cross talk and other interference effects.    
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Slavov Nedialko (EP # 2334158 A1).
In regards to claim 14, Slavov Nedialko  (figures 2-11B) show a semiconductor package structure 202, comprising: a first substrate (left 203) having a first surface 208 and a second surface 209 opposite to the first surface 208; a second substrate (right 203) having a first surface 208 and a second surface 209 opposite to the first surface 208, wherein the second substrate (right 203) is disposed side-by-side with the first substrate (left 203); and a pad layer 207, wherein the first surface 208 and the second surface 209 of the first substrate (left 203) and the first surface 208 and the second surface 208 of the second substrate (left 203) comprise conductive traces 217, a line width and line space (L/S) (see 217 in figures 8A and 8B) of the first surface 208 of the first substrate (left 203) is less than an L/S of the second surface 209 of the first substrate (left 203), and an L/S of the first surface 208 of the second substrate (right 203) is less than an L/S (see 217 in figures 8A and 8B) of the second surface 209 of the second substrate (right 203), and fail to explicitly show wherein the pad layer 207 is disposed on the second surface  of the first substrate and the second surface of the second substrate and electrically connected (by solder bridges) to the first substrate and the second substrate.   However, Slavov Nedialko does show wherein the pad layer 207 is disposed on the first surface 208 of the first substrate (left 203) and the first surface 208 of the second substrate (right 203) and electrically connected (by solder bridges) to the first substrate (left 203) and the second substrate (right 203).
It would be a matter of design choice for the pad layer on the second surface of the first and second substrates, instead of Slavov Nedialko’s pad layer on the first surfaces of the first and second substrates.
Therefore, it would be obvious to one of ordinary skill to use Slavov Nedialko’s pad layer on the first surface of the first and second substrates to modify Slavov Nedialko’s pad layer on the second surface of the first and second substrates for the purpose of providing an connection with other modules which are to the module reducing cross talk and other interference effects.  
In regards to claim 15, Slavov Nedialko further comprising a conductive bonding structure 213,214 in contact with the pad layer 207, the first substrate (left 203) and the second substrate (right 203).
In regards to claim 16, Slavov Nedialko show wherein the conductive bonding structure 213,214 is disposed between the pad layer 207 and the second surfaces of the first substrate (left 203) and the second substrate (right 203).
In regards to claim 17, Slavov Nedialko (see figure 11B) show wherein the conductive bonding structure 214 is disposed between a lateral surface of the first substrate (left 203) and a lateral surface of the second substrate (right 203).
In regards to claim 18, Slavov Nedialko show wherein the conductive bonding structure 213,214 comprises a solder.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









11/19/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826